Notice of Pre-AIA  or AIA  Status

1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 

 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 

 
Claims 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lung et al. (US 2021/0174473).

With respect to claim 1, Lung et al. teach
a first frame buffer, configured to store a first frame (para [0027] and [0028], designed to accelerate the creation of images in an image buffer, current frame); 
a second frame buffer, configured to store a second frame (para [0027] and [0028], designed to accelerate the creation of images in an image buffer, previous frame); and 
a processor(para [0028], device for processing images or frames), coupled to the first frame buffer and the second frame buffer and configured to perform a first image processing procedure according to the first frame and the second frame to obtain a super resolution difference value corresponding to each pixel of the first frame (para [0028], enhance resolution (e.g., via a super-resolution technique) processing either the current frame only or the current frame and a previous frame),
perform a second image processing procedure according to the first frame and the second frame to obtain a noise reduction value corresponding to each pixel of the first frame(para [0028], remove aliasing artifacts of the enhanced-resolution current frame by processing either the current frame only or the current frame and a previous frame), 
selectively add the super resolution difference value and the noise reduction value to the corresponding pixel of the first frame to generate an output frame and store the output frame in the second frame buffer as the second frame (para [0031], The temporal decision circuit 330, output frame can include the current frame and the warped (warped additional image can be further used in the SR and AA operations) previous frame when the current frame and the warped previous frame are consistent. As another example, the output frame can include only the current frame when the current frame and the warped previous frame are not consistent).  

With respect to claim 2, Lung et al. teach that the processor comprises: a first image processing device, configured to perform the first image processing procedure; and a second image processing device, configured to perform the second image processing procedure, wherein the first image processing device and the second image processing device share the first frame buffer and the second frame buffer (para [0027] and [0028]).

With respect to claim 3, Lung et al. teach that an image resolution of the first frame is the same as an image resolution of the second frame (para [0021], streaming of consecutive frames).  

            Claim 11 is rejected as same reason as claim 1 above.
            Claim 12 is rejected as same reason as claim 2 above.
 
Allowable Subject Matter
 
1.    Claims 4-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663